Name: 2004/760/EC: Commission Decision of 26 October 2004 laying down detailed rules for the application of Council Directive 93/23/EEC as regards the statistical surveys on pig population and production (notified under document number C(2004) 4090)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  means of agricultural production;  executive power and public service;  animal product
 Date Published: 2004-11-13; 2005-10-12

 13.11.2004 EN Official Journal of the European Union L 337/59 COMMISSION DECISION of 26 October 2004 laying down detailed rules for the application of Council Directive 93/23/EEC as regards the statistical surveys on pig population and production (notified under document number C(2004) 4090) (Text with EEA relevance) (2004/760/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production (1), and in particular Articles 1(3), 2(2), 3(2), 6(1) and (2), 8(1) and 10(3) thereof, Whereas: (1) Commission Decision 94/432/EC of 30 May 1994 laying down detailed rules for the application of Council Directive 93/23/EEC as regards the statistical surveys on pig population and production (2) has been amended several times. (2) Precise definitions are required in order to carry out the surveys provided for in Directive 93/23/EEC. This requires the definition of the agricultural holdings covered by the survey. The herd size classes and regions according to which the Member States draw up the survey results at regular intervals should be determined. A single definition of carcass weight is necessary for the drawing-up of slaughtering statistics. (3) According to Directive 93/23/EEC, the Member States may, at their request, be authorised to carry out the April and August or May/June surveys in selected regions, on the understanding that these surveys cover at least 70 % of the pig population. Member States whose pig population makes up only a small percentage of the overall population of the Community may be authorised to carry out the survey once a year in April, May/June or November/December, or to use the regional breakdown for the final results of the April or May/June survey. Finally, the Member States may, at their request, be authorised to conduct the prescribed breakdown by herd size classes for the survey results of a given month of the year. (4) Applications have been made by the Member States for the various types of derogation. (5) By reason of the accession of the Czech Republic, Cyprus, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia and Slovenia, it is necessary to make certain technical adaptations and to extend certain derogations to these new Member States. (6) Regulation (EC) No 1059/2003 of the European Parliament and of the Council (3) establishes a common classification of territorial units for statistics (NUTS) for the Member States; the new NUTS nomenclature must therefore replace the previously defined regional levels. (7) Decision 94/432/EC should therefore be repealed. (8) This Decision is in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of Article 2(2) of Directive 93/23/EEC, agricultural holding means any technical and economic unit under single management which produces agricultural products. 2. The survey referred to in Article 1(1) of Directive 93/23/EEC shall cover: (a) agricultural holdings with a utilised agricultural area of 1 ha or more; (b) agricultural holdings with a utilized agricultural area of less than 1 ha, if their production is to a certain extent intended for sale or if their production unit exceeds certain natural thresholds. 3. Member States wishing to apply a different survey threshold shall, however, undertake to determine that threshold in such a way that only the smallest holdings are excluded, and that together the holdings excluded account for 1 % or less of the total standard gross margin, within the meaning of Commission Decision 85/377/EEC (4), of the Member State concerned. Article 2 For the territorial subdivisions referred to in Article 6(1) of Directive 93/23/EEC, the Member States shall follow the level of the common classification of territorial units for statistics (NUTS) defined in Annex I. They do not need to compile results for regions in which the pig population is less than 1 % of the national pig population. Article 3 The herd size classes referred to in Article 8(1) of Directive 93/23/EEC are set out in Annex II to this Decision. Article 4 The carcass weight referred to in Article 10(1) of Directive 93/23/EEC is the weight of the slaughtered pig's cold body, either whole or divided in half along the mid-line, after being bled and eviscerated and after removal of the tongue, bristles, hooves, genitalia, flare fat, kidneys and diaphragm. Article 5 1. The list of Member States authorised to carry out the April and August or May/June surveys in selected regions, on the understanding that these surveys cover at least 70 % of the pig population, is set out in Annex III, point (a) to this Decision. 2. The list of Member States authorised to carry out the survey once a year in April, May/June, August or November/December is set out in Annex III, point (b) to this Decision. 3. The list of Member States authorised to use the regional breakdown for the final results of the April or May/June survey is set out in Annex III, point (c) to this Decision. 4. The list of Member States authorised to use the breakdown by herd size classes for the results of a given month of the year is set out in Annex III, point (d) to this Decision. Article 6 Decision 94/432/EC is repealed. References made to the repealed Decision shall be construed to be made to the present Decision. Article 7 This Decision is addressed to the Member States. Done at Brussels, 26 October 2004. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 149, 21.6.1993, p. 1. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 179, 13.7.1994, p. 22. Decision as last amended by the Act of Accession of 2003. (3) OJ L 154, 21.6.2003, p. 1. (4) OJ L 220, 17.8.1985, p. 1. Decision as last amended by Decision 2003/369/EC (OJ L 127, 23.5.2003, p. 48). ANNEX I TERRITORIAL SUBDIVISIONS Belgium NUTS 2 Czech Republic NUTS 2 Denmark  Germany NUTS 1 Estonia NUTS 2 Greece NUTS 2 Spain NUTS 2 France NUTS 2 Ireland NUTS 2 Italy NUTS 2 Cyprus  Latvia NUTS 2 Lithuania NUTS 2 Luxembourg  Hungary NUTS 2 Malta NUTS 2 Netherlands NUTS 2 Austria NUTS 2 Poland NUTS 2 Portugal NUTS 2 Slovenia NUTS 2 Slovakia NUTS 2 Finland NUTS 2 Sweden NUTS 2 United Kingdom NUTS 1 ANNEX II SIZE CLASSES OF PIG POPULATIONS Categories Number of pigs/holder Holders number Animals number Number of sows  ¥ 50 kg/holder Holders number Animals number Number of fattening pigs  ¥ 50 kg/holder Holders number Animals number I 1-2 (1) 1-2 (1) 1-2 (1) II 3-9 (1) 3-4 (1) 3-9 (1) III 1-9 5-9 (1) 1-9 IV 10-49 1-9 10-49 V 50-99 10-19 50-99 VI 100-199 20-49 100-199 VII 200-399 50-99 200-399 VIII 400-999 100- 400-999 IX 1 000 100-199 (2) 1 000 X 1 000-1 999 (2) 200-499 (2) 1 000-1 999 (2) XII 2 000-4 999 (2) 500- (2) 2 000- (2) XIII 5 000 (2) 2 000-4 999 (3) (2) XIV 5 000 (3) (2) Total Total Total (1) Breakdown optional for: BE, CZ, DK, MT, NL, SE, SK. (2) Breakdown optional for: CZ, EL, LT, LU, MT, PT, SE, SI, SK. (3) Breakdown optional for: FR, PL. ANNEX III (a) Member States authorised to carry out the April and August or May/June surveys in selected regions, on the understanding that these surveys cover at least 70 % of the pig population France Italy (b) Member States authorised to carry out the survey once a year in April, May/June, August or November/December Cyprus Estonia Greece Finland Ireland Latvia Lithuania Luxembourg Malta Portugal Slovakia Slovenia Sweden (c) Member States authorised to use the regional breakdown for the final results of the April or May/June survey April May/June Netherlands Germany Belgium (d) Member States authorised to use the breakdown by herd size classes for the results of a given month of the year Belgium, May Denmark, May Germany, May Netherlands, April Poland, August Sweden, June